DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 6 October, 2022.
Claims 1, 2, 5, 9, 11 and 12 have been amended.
Claims 4 and 6 have been cancelled.
Claims 13 – 15 have been added.
Claims 1 – 3, 5 and 7 - 15 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October, 2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, the claim recite “the server”. There is no antecedent basis in the claim for this term. Examiner assumes this is the result of a typographical error due to deleting the first “receiving” step that recited “a server”. Appropriate correction is required. 
Claim 1 is objected to because of the following informalities:  In the receiving step, Claim 1 recites “the user patient device” in three places. Other instances of this phrase show the word “user” in strikeout format – i.e. “. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3, 7 and 8 depend from Claim 1, and recite limitations related to “the payload” and “payload hash”. These features have been removed from Claim 1, and are now recited in new Claim 13. For purposes of this examination, Examiner assumes that Claims 3, 7 and 8 depend from Claim 13. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claims 1 – 3, 5 and 7 - 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
Claim 1 is independent. Claim 1 recites:
 A computer-implemented method comprising:
communicating, by the server, a package of a medical questionnaire for viewing by a patient on the display screen of a patient device and a smart contract to the patient device;
the smart contract including a requirement that the patient complete the medical questionnaire via interaction with the patient device and a condition to be fulfilled responsively to a determination that the requirement has been met, wherein the condition is automatic provision of a privilege enabling the patient to schedule a treatment with a treatment provider;
receiving, by the server, a set of responses to the medical questionnaire from the 
determining, by the server, that the patient has completed the medical questionnaire and that the requirement has been met;
automatically fulfilling the condition, by the server, by providing the patient with the privilege that enables the patient to schedule the treatment with the treatment provider responsively to a determination that the requirement has been met; and
communicating, by the server, an indication of the privilege to the patient device.
STEP 1
The claims are directed to a method which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
communicating a package of a medical questionnaire and a contract to the patient;
the contract including a requirement that the patient complete the medical questionnaire and a condition to be fulfilled responsively to a determination that the requirement has been met, wherein the condition is provision of a privilege enabling the patient to schedule a treatment with a treatment provider;
receiving a set of responses to the medical questionnaire from the 
determining that the patient has completed the medical questionnaire and that the requirement has been met
fulfilling the condition by providing the patient with the privilege that enables the patient to schedule the treatment with the treatment provider responsively to a determination that the requirement has been met.
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations;
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Providing a medical questionnaire and receiving responses from a patient is a process that is process that merely organizes this human activity. For example it is routine in medicine for doctors to ask patient questions and to obtain responses for various purposes such as diagnosis, medication compliance, etc. 
Further, the claims expressly recite steps for managing a contract – i.e. providing the contract including a requirement to be completed by a first entity, and a condition to be fulfilled by a second entity when the requirement has been met. The steps include: receiving input responsive to the contract requirement, determining that the input meets the contract requirement, and fulfilling the condition responsive to the determination. These are classic contract management practices   As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a server, 
a smart contract
complete the medical questionnaire via interaction with the patient device
device, the set of responses being entered into the patient’s interaction with the input device of the 
communicating a package for viewing by a patient on the display screen of a patient device 
communicating, by the server, an indication of the privilege to the patient device.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements integrate the abstract idea into a practical application when they: encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; when they use the abstract idea with a particular machine or manufacture that is integral to the claim; when they transform an article to a different state or thing; or when they recite meaningful limitations beyond linking the abstract idea to a particular technological environment. The additional limitations do not integrate the abstract idea into a practical application when they merely serve to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The server and patient device having a display screen allowing the patient to enter information via interactions with the device are recited at a high level of generality. Similarly, a smart contract is merely an automated contract. These features amount to no more than instructions to apply the abstract idea using generic computer components. These elements merely add instructions to implement the abstract idea on computers, and generally link the abstract idea to a particular technological environment. For example, the recited communicating a questionnaire/smart contract and receiving a response, are performed using conventional data transmission techniques, and comprise extra solution activities such as data gathering (i.e. responses, etc.). Using generic computers to transmit and receive information and using well-known techniques merely link the abstract idea to a particular technological environment. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract contract monitoring and fulfillment process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract contract monitoring and fulfillment process. Communication information, for example over a network, is a convention a computer function as in Symantec, TLI, OIP and buySAFE. A user interface for entering and displaying data is a conventional computer component as in Fairwarnings. The server and patient device are disclosed as generic computers. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: packaging responses with a patient identifier (7); packaging responses with a patient key (8); types of blockchains (11, 12); those that recite additional abstract ideas including: applying a scoring procedure to the responses to determine a wellness score (2) – mathematical formula or relationship that can be performed mentally; determining an improvement score by comparing two values (10); those that recite well-understood, routine and conventional activity or computer functions including: packaging responses into a block for storage on a blockchain (13); digital signatures (3); repetitive processing (9); querying and receiving responses (10); those that recite insignificant extra-solution activities; packaging and broadcasting data to a blockchain (2, 3, 5 and 7 - 10); providing information to a provider/insurer (14, 15); or those that are an ancillary part of the abstract idea.  Examiner takes Official Notice that blockchain techniques including packaging, broadcasting, storing, querying, and receiving are old and well-known and purely conventional. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reicher et al.: (US PGPUB 2017/0206324 A1).
CLAIM 1
Reicher discloses a patient exam scheduling system that includes the following limitations:
With respect to the following limitation:
A computer-implemented method; (Reicher 0007); comprising:
communicating, by the server, a package of a medical questionnaire for viewing by a patient on the display screen of a patient device; (Reicher 0007, 0008, 0024, 0026, 0027 – 0031, 0033, 0035, 0043, 0051);
including a requirement that the patient complete the medical questionnaire via interaction with the patient device and a condition to be fulfilled responsively to a determination that the requirement has been met, wherein the condition is automatic provision of a privilege enabling the patient to schedule a treatment with a treatment provider; (Reicher 0007, 0008, 0026, 0044, 0048 - 0050, Table 1);
receiving, by the server, a set of responses to the medical questionnaire from the patient device, the set of responses being entered into the patient device via the patient’s interaction with the input device of the patient device; (Reicher 0026);
determining, by the server, that the patient has completed the medical questionnaire and that the requirement has been met; (Reicher 0044, 0051, 0053);
automatically fulfilling the condition, by the server, by providing the patient with the privilege that enables the patient to schedule the treatment with the treatment provider responsively to a determination that the requirement has been met; (Reicher 0045, 0051). 
Reicher discloses a patient exam scheduling system that includes an exam scheduling device (Figure 1 – 105 – a server) connected to user (patient) devices (190) over a network. A user is referred to as a “scheduler”, who may be the patient (0024). In response to the patient selecting one or more facilities, exam types and procedures, the server determines and communicates a package of questions for viewing on a display of the patient device. Each question (i.e. hard questions) is associated with a requirement, contained in a data structure, that the patient must provide a response to each question before the patient is allowed to schedule a treatment (i.e. a condition to be fulfilled) (Table 1). The patient provides responses via interaction with the patient device, and the server determines if the responses meet the requirements, and if so, the server facilitates the selection of a date and time for the procedure. With respect to the following:
communicating, by the server, an indication of the privilege to the patient device; (Reicher 0045, 0054).
The specification discloses that completing the OMD may provide a “privilege of scheduling a treatment procedure” (0048); or “access to privileges” (0010). Reicher discloses that when the server determines that all of the required responses have been received, the server then facilitates scheduling of the exam by allowing the patient to select a particular date and time for the desired exam using the device. If responses are not received, scheduling is halted and an indication of an improper response is received on the device. Examiner construes facilitating the selection of a date and time on a device as fairly teaching the recited communicating an indication of the privilege. 
With respect to the following:
a smart contract.
Examiner interprets the term “smart contract” in view of the specification – i.e. “one or more auto-executing routines that are initiated upon satisfaction of one or more requirements” (0044); or “a computer protocol or code that represent a contract” (0045). The specification describes these routines as executing “rules”; using or incorporating known smart contract computer language (0044, 0045). A smart contract may or may not be stored on a blockchain-based platform.
Reicher discloses a computer implemented method for allowing the scheduling of a medical exam or procedure via interaction with a patient device. In particular, Reicher teaches a requirement that (hard) questions in a questionnaire be completed before the exam scheduling device/server allows the exam or procedure to be scheduled. The device determines when the requirements have been met and automatically facilitates exam scheduling. One of ordinary skill in the art may reasonably construe this disclosure as teaching a “smart contract”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher et al.: (US PGPUB 2017/0206324 A1) in view of Giordano et al.: (US PGPUB 2017/0300627 A1).
CLAIM 13, 3, 5, 7, 8
Reicher discloses the limitations above relative to Claim 1. With respect to the following limitations:
packaging, by the server, the set of responses into a data block configured for storage on a blockchain, wherein the packaging comprises: generating a hash of a data block previously stored on the blockchain; generating a payload that includes the set of responses; generating a payload hash that includes a hash of the payload; and broadcasting, by the server, the data block to the blockchain; (Giordano 0003, 0006 – 0009, 0026, 0027, 0039, 0040 – 0045, 0047, 0049, 0059, 0060);
digitally signing, by the server, the set of responses prior to generating the payload including the set of responses, wherein the payload further includes a digital signature indicative of the digital signing of the set of responses and the payload hash includes a hash of the set of responses and the digital signature; (Giordano 0044);
adding, by the server, an indication of fulfillment of the condition to a payload for a subsequently packaged data block configured for storage on the blockchain; (Giordano 0050);
wherein the patient is associated with a patient identifier, receiving, by the server, the patient identifier prior to generating the payload including the set of responses, wherein the payload further includes the patient identifier and the payload hash includes a hash of the set of responses and the patient identifier; (Giordano 0060);
the payload further includes the patient key and the payload hash includes a hash of the set of responses and the patient key; (Giordano 0015, 0059).
Reicher discloses storing patient data (0032, 0047), but not blockchain techniques. Giordano discloses a method for securely storing patient medical records on a distributed ledger or blockchain by packaging and broadcasting the records. Giordano provides secure access to the system with a key management system that stores and maintains keys for users for logging in to the system. Keys are provided by user devices such as a smartphone or table, etc. that inherently include a display and input interface. The process in Giordano includes generating and broadcasting a data block of a payload of data (i.e. a set of records) having a hash (i.e. a signature) of a block that immediately precedes the block chronologically. A hash of the data block of the payload is generated for use when a subsequent block is added to the blockchain. Storing data on a blockchain inherently includes packaging and broadcasting the data to the blockchain. Giordano associates identifying information of the patient and a decryption key with each patient record on the ledger. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the scheduling system of Reicher so as to have included blockchain storage, in accordance with the teaching of Giordano, in order to allow for secure storage and access using well known techniques.
CLAIM 14 
The combination of Reicher/Giordano discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the condition includes automatic communication of a message to the treatment provider, the method further comprising: automatically communicating, by the server, the message to the treatment provider responsively to a determination that the requirement has been met; (Reicher 0045).
Reicher discloses selecting a particular date and time for a particular facility and procedure. This reasonable conveys a notification.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher et al.: (US PGPUB 2017/0206324 A1) in view of Giordano et al.: (US PGPUB 2017/0300627 A1) in view of Pamsgaard et al.: (US PGPUB 2009/0125331 A1).
CLAIM 9
The combination of Reicher/Giordano discloses the limitations above relative to Claim 13. Claim 9 recites performing the “communicating, receiving, packaging and broadcasting steps for a second questionnaire. Pamsgaard (Pamsgaard 0110, 0111) teaches tracking a patient’s medical condition over time based on the answers to various questionnaires. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the distributed healthcare records system of Reicher/Giordano so as to have included second questionnaires and responses, in accordance with the teaching of Pamsgaard, in order to allow for tracking patient illness and compliance over time.

CLAIM 2
The combination of Reicher/Giordano discloses the limitations above relative to Claim 13. With respect to the following limitations:
wherein the medical questionnaire is associated with a scoring procedure for scoring the set of responses, the method further comprising: determining, by the server, a wellness score for the patient by applying the scoring procedure to the set of responses; (Pamsgaard 0098).
Pamsgaard teaches a scoring procedure for the questionnaire that calculates a wellness score – i.e. the Zung Self Rating Scale. 
With respect to the following limitations:
packaging, by the server, the wellness score for storage on the blockchain; and broadcasting, by the server, the wellness score to the blockchain; (Giordano 0003, 0006 – 0008, 0026, 0027, 0039, 0041 – 0044, 0049, 0059).
Giordano discloses a method for securely storing patient medical records on a distributed ledger or blockchain by packaging and broadcasting the records. Storing data on a blockchain inherently includes packaging and broadcasting the data to the blockchain. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the distributed healthcare records system of Reicher/Giordano so as to have included scoring questionnaire responses, in accordance with the teaching of Pamsgaard, in order to allow for tracking patient illness. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reicher et al.: (US PGPUB 2017/0206324 A1) in view of Giordano et al.: (US PGPUB 2017/0300627 A1) in view of Pamsgaard et al.: (US PGPUB 2009/0125331 A1) in view of Mahoney: (US PGPUB 2015/0012295 A1).
CLAIM 10
The combination of Reicher/Giordano/Pamsgaard discloses the limitations above relative to Claim 9. With respect to the following limitations:
querying, by the server, for the first and second set of responses; receiving, by the server, the first and second set of responses responsively to the query; (Mahoney 0035);
determining, by the server, an improvement score for the patient by comparing the first and second set of responses, the improvement score indicating a result of the comparison; (Mahoney 0019, 0028 – 0035, 0051, 0052).
Pamsgaard teaches tracking a patient’s medical condition over time based on the answers to various questionnaires; however, Pamsgaard does not disclose the recited improvement score. Mahoney teaches a fitness and wellness management system that includes presenting questionnaires to a patient over time, receiving, scoring and storing responses. The system access the data to determine an improvement score for the patient. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the distributed healthcare records system of Reicher/Giordano so as to have included second questionnaires and responses, and calculating an improvement score in accordance with the teaching of Mahoney, in order to allow for tracking patient illness and compliance over time. 
Claims 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher et al.: (US PGPUB 2017/0206324 A1) in view of Giordano et al.: (US PGPUB 2017/0300627 A1) in view of Official Notice.

CLAIMS 11 and 12
The combination of Reicher/Giordano discloses the limitations above relative to Claim 13. With respect to the following limitations:
wherein the blockchain is a private blockchain and data blocks stored on the private blockchain are required be configured according to one or more parameters required for storage of data blocks on the private blockchain, further wherein packaging the data block for storage on the private blockchain includes generation of the data block in compliance with the one or more parameters;
wherein the blockchain is a public blockchain and data blocks stored on the public blockchain are required be configured according to one or more parameters required for storage of data blocks on the public blockchain, further wherein packaging the data block for storage on the public blockchain includes generation of the data block in compliance with the one or more parameters.
Giordano teaches distributed ledgers; however, the cited references do not disclose the recited public and private blockchains. However, Examiner takes Official Notice that both private and public blockchains are known in the art. Additionally, it is inherent to blockchain techniques that data blocks are required to be configured according to parameters for the storage of blocks. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the distributed healthcare records system of Giordano so as to have included public and private blockchains, in accordance with the teaching of Official Notice taken, in order to allow for ownership control over the ledger.
CLAIM 15
The combination of Reicher/Giordano discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the condition includes automatic communication of a message that includes a billing code for the treatment to a medical insurance company associated with the patient, the method further comprising: automatically communicating, by the server, the message that includes the billing code for the treatment to the medical insurance company responsively to a determination that the requirement has been met; (Reicher 0055).
Reicher teaches notifications to insurance providers; but not billing codes for the treatment. However, Examiner takes Official Notice that such billing codes are old and well-known in the art. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the scheduling system of Reicher so as to have included sending billing codes to insurance providers, in accordance with the Official Notice taken, in order to allow for reimbursement.
Response to Arguments
Applicant's arguments filed 6 October, 2022 relative to the U.S.C. 101 and U.S.C 103 rejections have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
Applicant argues that claims do not recite and abstract idea within the mental process grouping. In particular that the claims require a smart contract. Examiner agrees that the claims are not directed to an abstract mental process; even though, under the broadest reasonable interpretation, the determining step can be performed mentally. The claims are directed to a process to communicate a contract with requirements and conditions to be fulfilled, determining if the requirements have been met, and if so, fulfilling the condition. This contract management process is a method of organizing human activity.
The U.S.C. 103 Rejection
Applicant argues that Giordano and Pamsgaard fails to disclose the invention. Examiner agrees in part. Giordano expressly teaches features associated with blockchain storage and access. Further, the amendment prompted further search and consideration and a new grounds of rejection in view of Reicher.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2008/0167932 A1 to Capozzi et al. discloses a service provider scheduling system that includes a questionnaire that must be completed before granting access to the scheduler.
US PGPUB 2019/0019180 A1 to Coburn et al. discloses a digital ledger with smart contracts.
“An Introduction to Smart Contracts and Their Potential and Inherent Limitations”; Levi et al.; May 26, 2018.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Date: 12 December, 2022